Citation Nr: 1134536	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  10-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, to include as due to ionizing radiation.

2.  Entitlement to service connection for skin cancer, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 Regional Office (RO) in Jackson, Mississippi rating decision, which denied the claims on appeal.

The Veteran had a hearing before the undersigned in August 2011.  A copy of the hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation while in the harbor of Nagasaki from October 31, 1945 and November 3, 1945. 

2.  Prostate cancer was diagnosed many years after the Veteran's separation from service.

3.  Skin cancer was diagnosed multiple years after the Veteran's separation from service.

4.  Prostate cancer was not shown in service and there is no reasonable possibility that the Veteran's prostate cancer can be attributed to military service, including exposure to ionizing radiation in service.

5.  Skin cancer was not shown in service and there is no reasonable possibility that the Veteran's skin cancer can be attributed to military service, including exposure to ionizing radiation in service.


CONCLUSION OF LAW

1.  The Veteran does not have prostate cancer that is the result of disease or injury incurred in or aggravated during active military service, including as due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2010).

2.  The Veteran does not have skin cancer that is the result of disease or injury incurred in or aggravated during active military service, including as due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in July 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for establishing entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  As will be discussed in greater detail below, VA has also completed all developmental action required under 38 C.F.R. § 3.311.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In this case, the RO obtained an opinion from the Director of Radiation and Physical Exposure (and its predecessor organization) regarding whether the Veteran's in-service radiation exposure was the cause of his skin or prostate cancers.  The resulting July 2008 and January 2010 memoranda considered the Veteran's in-service exposure to his prostate and skin, respectively, and based on the level of exposure concluded that it was unlikely that the Veteran's prostate or skin cancers were could be attributed to ionizing radiation in service.  As these conclusions were rendered following consideration of the Veteran's level of radiation exposure and the use of predictive models for determining the causation of his specific cancers, the Board finds the July 2008 and January 2010 memoranda to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  38 U.S.C. § 5103A(d)(2)(C); see Wilson v. Derwinski, 2 Vet. App. 16, 21 (1991) (remand necessary for additional medical examination where record before Board is inadequate.)  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease, to include malignant tumors, becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran was not diagnosed with prostate or skin cancer until multiple years after service.  As such, service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease or malady was incurred during or aggravated by service.  Third, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  See 38 C.F.R. § 3.311(b)(2), (4) (2010).

Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected.  See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain presence on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; or certain service before January 1, 1974, on Amchitka Island, Alaska.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii); 67 Fed. Reg. 3,612-16 (Jan. 25, 2002).  VA has established special procedures to follow for those seeking compensation for diseases related to exposure to radiation in service.  See Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation provides that:

In all claims in which it is established that a radiogenic disease first became manifest after service . . . and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  When dose estimates provided . . . are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.

38 C.F.R. § 3.311(a)(1).

This regulation establishes a series of chronological obligations upon both parties.  Wandel v. West, 11 Vet. App. 200 (1998).  First, there must be evidence that the Veteran suffered from a radiogenic disease.  38 C.F.R. § 3.311(b)(2), (4).  This disease must manifest within a certain time period.  38 C.F.R. § 3.311(b)(5).  Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c)(1).  This section provides two options:

(i) If after such consideration the Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the veteran's disease resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing.  The Under Secretary for Benefits shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in paragraph (e) of this section.  (ii) If the Under Secretary for Benefits determines there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction, in writing, setting forth the rationale for this conclusion.

38 C.F.R. § 3.311(c)(1).

Since this determination relies heavily on medical and scientific findings and analysis, the Under Secretary for Benefits may request an advisory opinion from the Under Secretary for Health to assist in carrying out the obligation imposed by this regulation.  See 38 C.F.R. § 3.311(c)(1) (authorizing the Under Secretary for Benefits to request an advisory opinion from the Under Secretary for Health).

The Veteran contends that he was exposed to ionizing radiation while anchored in the port of Nagasaki on the U.S.S. General Blatchford from October 31, 1945 to November 3, 1945.  He claims that he suffered immediate health problems, for which he was hospitalized for over 1 week.  

The Veteran's service treatment records do not indicate hospitalization in October or November 1945.  In addition, they do not indicate treatment for prostate or skin problems in service.  Indeed, the Veteran does not contend that he experienced any skin or prostate problems in service.  

After service, the Veteran has made various assertions as to when he was first diagnosed with skin and prostate cancer.  With respect to skin cancer, the Veteran has claimed diagnosis as shortly after service as the early 1950s and also has stated the first diagnosis was made about 10 years after service.  Contemporaneous treatment records are not available; however, private treatment records indicate a history of skin cancer from at least 1989.  From May 1994, private treatment records include diagnoses of either squamous cell carcinoma or basal cell carcinoma of multiple areas of the body, including the face, head, chest, shoulders, back, and arms.  In addition, the records indicate multiple diagnoses of actinic keratoses in various areas of the body.

The Veteran also has claimed a diagnosis of prostate cancer in 1989 or 1994, which is generally consistent with a May 1994 private treatment record that noted a history of a transurethral resection in 1990.  In addition, a January 2002 biopsy showed adenocarcinoma in the right lobe of the prostate.  Following a course of treatment, records from as recent as February 2007 indicate that there has been no reoccurrence of the prostate cancer and the Veteran stated during the August 2011 Board hearing that he no longer requires follow-up treatment for prostate cancer.  During the August 2011 Board hearing, however, the Veteran reported residuals of prostate cancer that included increased urinary frequency.

With regard to the Veteran's prostate cancer claim, the RO obtained a dose estimate from the Defense Threat Reduction Agency (DTRA) for the Veteran, which was provided by the DTRA in March 2008.  In July 2008, the Chief Public Health and Environmental Hazards Officer prepared a memorandum to VA's Director of Compensation and Pension Service regarding the Veteran's prostate cancer claim.  The Officer noted that the DTRA's report concluded that the Veteran received a total external gamma dose of 0.01 Roentgen Equivalent Man (rem) with an upper bound of 0.03 rem.  Using the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer yielded a 99th percentile value for the probability of causation of 0.06%.  As such, it was the opinion of the Officer that it was unlikely that the Veteran's prostate cancer could be attributed to ionizing radiation exposure while in military service.

With regard to the Veteran's skin cancer claim, the RO received a dose estimate from the DTRA in October 2009.  In January 2010, the Director of Radiation and Physical Exposure prepared a memorandum to VA's Director of Compensation and Pension Service regarding the Veteran's skin cancer claim.  The Director noted that the DTRA's report concluded that the Veteran received a total skin dose of beta plus gamma radiation of 0.151 rem with an upper bound of 0.452 rem.  Using the IREP of the NIOSH to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's skin cancer yielded a 99th percentile value for the probabilities of causation ranging from 0.07% for the face to 4.53% for the arm, with a total probability of causation of 9.89%.  The memorandum also discussed the Veteran's multiple diagnoses of actinic keratoses, noting that such were not skin cancer, but that most squamous cell cancers arose from actinic keratoses.  The Director was unaware of any peer-reviewed literature relating actinic keratoses to exposure to ionizing radiation, but that there was significant evidence associating actinic keratoses to ultraviolet light exposure.  In light of the foregoing, it was the opinion of the Officer that it was unlikely that the Veteran's skin cancers could be attributed to ionizing radiation exposure while in military service.

In February 2010, VA's Director of Compensation and Pension Service prepared a memorandum regarding the Veteran's skin cancer claim.  The memorandum included reference to the January 2010 Director's memorandum, discussed above, and the DTRA's dose estimate.  The memorandum discussed the total skin beta plus gamma dose and the upper bound total skin beta plus gamma dose provided for the left mandible; left chest; left ear; left interscapular region; left lateral periorbital region; left/right retroauricular; left/right suprascapular region; the right cheek, face, and sideburn; the right forehead and temple; the right upper back; and the right sternum.  Using the IREP of the NIOSH to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's skin cancer yielded a 99th percentile value for the probabilities of causation ranging from 0.07% for the face to 4.53% for the arm, with a total probability of causation of all skin cancers of 9.89%.  The memorandum also discussed the Veteran's physical characteristics and work history.  Based on the foregoing, it was the opinion of the Director of Compensation and Pension Service that there was no reasonable possibility that the Veteran's skin cancers could be attributed to ionizing radiation exposure while in military service.

The record also includes an April 2010 letter from the Veteran's treating physician.  The letter noted the Veteran's diagnoses of over 20 cutaneous malignancies including basal cell carcinoma and squamous cell carcinoma dating back to at least 1989.  As to the etiology of the skin cancers, the physician observed that solar damage was the most common cause, but that radiation exposure also could play a role.  With respect to the Veteran, the physician noted that it was unclear how much radiation exposure he had while in the harbor of Nagasaki.  The physician opined that the distribution of his lesions was consistent with solar damage, but that there was no way to determine the contributing factor that additional ionizing radiation could have played.  The examiner concluded that radiation exposure could potentially be a contributing factor if he had had significant exposure.

Thus, the Veteran's claim of exposure to ionizing radiation from October 31, 1945 to November 3, 1945 while in the harbor of Nagasaki is conceded.  The Veteran contends that his prostate cancer and skin cancers are etiologically related to exposure to ionizing radiation.  Initially, the Board observes that although the Veteran meets the criteria for a "radiation-exposed veteran," prostate cancer and skin cancer are not among the diseases listed under either 38 U.S.C.A. § 1112(c)(2) or 38 C.F.R. § 3.309(d)(2) recognized by VA as result of such exposure.  Accordingly, service connection for prostate cancer may not be presumed under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d)(2).

However, prostate cancer and skin cancer are "radiogenic diseases" under 38 C.F.R. § 3.311(b)(2).  Consequently, a radiation dose estimate was obtained for each cancer, as discussed above.  Correspondence received from the DTRA for the Veteran revealed a total skin dose of between 0.083 rem and 0.151 with an upper bound between 0.249 rem and 0.452 rem and internal committed beta plus gamma dose to the prostate of 0.001 rem with an upper bound of 0.005 rem.  

Using the NIOSH's IREP yielded a 99th percentile value for the probability of in-service ionizing radiation exposure for prostate cancer of 0.06% and for skin cancer ranging from 0.07% to 4.53%, with the total probability for all skin cancers calculated to be 9.89%.  Based on the foregoing, VA's Director of Radiation and Physical Exposure concluded that it was unlikely that the Veteran's skin cancers could be attributed to ionizing radiation exposure while in military service.  The Chief Public Health and Environmental Hazards Officer similarly concluded that it was unlikely that the Veteran's prostate cancer could be attributed to ionizing radiation exposure while in military service.  Consequently, the Veteran is not entitled to service connection under 38 C.F.R. § 3.311.

The United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040 (1994).  In this case the Veteran's service treatment records are negative for skin or prostate complaints, treatment, or diagnoses during service.  Moreover, the Veteran concedes that he was never treated for skin or prostate problems during service.  The Veteran has claimed to have first been diagnosed with skin cancer in the early to mid 1950s.  The first objective evidence of skin cancer is from 1989 and a diagnosis of prostate cancer came in 1990, more than 40 years after the Veteran separated from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Even accepting the Veteran's reported dates of onset, the amount of time that passed between service and the first diagnosis of record of skin and prostate cancer is also evidence that weighs against the Veteran's claim.

As noted, the medical evidence reveals a diagnosis of prostate cancer and multiple skin cancers; however, there is no showing of a relationship to the Veteran's period of military service.  

The Board has considered the April 2010 letter from the Veteran's private physician addressing the potential etiology of the Veteran's skin cancers.  The Board finds it significant that the physician indicated that the distribution of the cancers was consistent with solar damage, but indicated that depending on the level ionizing radiation exposure such exposure could have played some role in the Veteran's skin cancers.  The Board does not find this evidence significantly probative, as it is wholly speculative in nature.  See Bostain v. West, 11 Vet. App. 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that medical opinions that are speculative, general or inconclusive in nature, cannot support a claim).

In short, there is no evidence of skin or prostate cancer during service, and the preponderance of the evidence is against linking any current skin or prostate cancer, or residuals thereof, to service.  There is also no lay evidence of a continuity of symptomatology between military service and his current diagnosis.  Significantly, as a layperson, the Veteran has not demonstrated the level of expertise necessary to render complex medical findings, such as linking his skin and prostate cancers to in-service radiation exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds any such contention by the Veteran particularly problematic given the absence of continuity of skin or prostate problems from the time of his in-service radiation exposure.  While the Veteran reported being hospitalized shortly after exposure, these symptoms did not affect his skin or prostate.  As noted above, the most competent opinions of record addressing the possibility of a relationship between his skin and prostate cancers and his exposure to ionizing radiation found that a relationship between either the skin cancers or prostate cancers and in-service ionizing radiation exposure was unlikely.  Consequently, the preponderance of the evidence is against the claim.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).


ORDER

Entitlement to service connection for residuals of prostate cancer is denied.

Entitlement to service connection for skin cancer is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


